Citation Nr: 0839689	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for left ear disability 
other than hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to May 1994, 
October 1995 to August 1998 and May 1999 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  Jurisdiction over the case was subsequently 
transferred to the RO in Oakland, California, and then the RO 
in Baltimore, Maryland.  The Board notes that the record 
reflects that the veteran has since relocated to Texas.

When this case was before the Board in March 2007, it was 
remanded for further development.  It has since been returned 
to the Board for further appellate action.

The issues of entitlement to service connection for 
psychiatric disability and left ear disability other than 
hearing loss are addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran does not have hearing loss disability in the left 
ear.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of ear 
surgery in service.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The veteran filed the instant claim in April 2001.  A fully-
compliant VCAA letter was mailed to him in April 2007.  
Although the veteran was not provided full notice until after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the RO 
readjudicated the claim in July 2008.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of the claim would have been different had VCAA 
notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for left ear disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.
 
The Board further notes that some service medical records 
have been obtained.  In addition, all indicated development 
to obtain additional service medical records has been 
undertaken and it is clear that further efforts to obtain 
additional service medical records would be futile.  All 
available post-service medical evidence identified by the 
veteran has been obtained, and the veteran has been provided 
an appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
residuals of left ear surgery in service in 1999.  Records 
from Fort Campbell contain treatment records from Gateway 
Medical Center which show treatment for seasonal allergy 
problems in September 1999 but reflect no surgery.  

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in March 2008.  The audiometric 
results were:

Hertz (Hz)	500	1000	2000	3000	4000	AVERAGE
        Right	5	5	0	10	15 	8
        Left	20	5	10	10	25	13

Maryland CNC speech recognition scores were 100% in the right 
ear and 96% in the left ear.  

These results indicate that the veteran does not have 
sufficient hearing impairment in the left ear to qualify as a 
disability for VA compensation purposes.  In addition, there 
is no other evidence indicating that the veteran has 
sufficient hearing impairment in the left ear to qualify as a 
disability for VA compensation purposes.  Accordingly, this 
claim must be denied.


ORDER

Service connection for left ear hearing loss disability is 
denied.


REMAND

The Board notes that in the March 2007 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
afford the veteran a VA examination to determine the nature 
and etiology of all currently present acquired psychiatric 
disorders.  The examiner was to provide opinions with respect 
to specific matters identified in the remand.  Although the 
veteran was provided the required examination, the opinions 
provided by the examiner are not sufficiently responsive to 
the Board's remand directive.

Similarly, in the March 2007 remand, the Board directed the 
RO or the AMC to afford the veteran a VA examination to 
determine the nature and etiology of any currently present 
left ear disability, to include scarring.  As discussed 
above, the examination performed in response to the Board's 
remand directive disclosed that the veteran does not have 
left ear hearing loss disability; however, the examination 
report does not address whether the veteran has any scarring 
due to the in-service surgery.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, DC for the following actions:

1.  The claims folders should be returned 
to the examiner who performed the April 
2008 psychological examination of the 
veteran:  

With respect to each currently present 
acquired psychiatric disorder, the 
examiner should respond yes or no to the 
following question:  Is there a 50 
percent or better probability that the 
disorder was present during the veteran's 
active service?

With respect to each acquired psychiatric 
disorder that was present during active 
service, the examiner should answer the 
following questions with a yes or no:  
Did the disorder clearly and unmistakably 
exist prior to active service and clearly 
and unmistakably undergo no permanent 
increase in severity as a result of 
service?  

With respect to each currently present 
acquired psychiatric disorder that was 
not present during active service, the 
examiner should answer the following 
question with a yes or no:  Is there a 50 
percent or better probability that the 
disorder is etiologically related to 
active service?

The rationale for all opinions expressed 
must also be provided.  The conflicting 
opinions in the record should be 
addressed to the extent possible.

If the April 2008 examiner is not 
available, the claims folders should be 
provided to another psychologist or 
psychiatrist who should be requested to 
provide the required opinions with 
supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
person providing the required opinions.

2.  The veteran should also be afforded a 
VA examination to determine whether he 
has any scarring due to the in-service 
surgery on his left ear.  The claims 
folders should be made available to the 
examiner for review.  The examiner should 
describe any currently present scarring 
of the veteran's left ear and indicate 
whether it is consistent with ear 
surgery.  Since service medical records 
documenting the surgery are not 
available, the examiner is to assume that 
the surgery described by the veteran did 
occur.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


